Citation Nr: 0935110	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cervical spine radiculopathy.

2.  Entitlement to service connection for a tailbone 
disability as secondary to the service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law 
Judge via video conference to present testimony in May 2009.  
A transcript of the testimony has been associated with the 
claims file.

The Board notes that in June 2009, the Veteran submitted 
additional evidence to the Board.  In August 2009, he 
submitted a waiver of RO review of this evidence.  
Accordingly, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection for cervical spine radiculopathy in a 
March 2004 rating decision; the Veteran did not file a timely 
substantive appeal.

2.  Evidence received since the March 2004 rating decision is 
new and material and raises a reasonable possibility of 
substantiating that claim.

3.  The Veteran's cervical spine radiculopathy did not have 
onset during the Veteran's active service or within one year 
of service, is not etiologically related to the Veteran's 
active service.

4.  The Veteran's tailbone disability did not have onset 
during the Veteran's active service or within one year of 
service, is not etiologically related to the Veteran's active 
service, and was not caused or aggravated by the Veteran's 
service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied a claim of 
entitlement to service connection for cervical spine 
radiculopathy is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
March 2004 rating decision that denied entitlement to service 
connection for a cervical spine radiculopathy and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for entitlement to service connection for 
cervical spine radiculopathy have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

4.  The criteria for entitlement to service connection for a 
tailbone disability, to include as secondary to a service 
connected lumbar spine disability, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the current claims file is a rebuilt 
folder.  The original claims file was lost and service 
treatment records (STRs), with the exception of dental 
records, are unavailable.  In such a situation, VA has a 
heightened duty to assist in developing the Veteran's claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit- 
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  A September 2000 memo indicates that attempts to 
reconstruct and locate the Veteran's STRs were unsuccessful.

New and Material Evidence

The Veteran seeks service connection for his cervical spine 
radiculopathy.  The Veteran first sought entitlement to 
service connection for cervical spine radiculopathy in August 
2003.  The RO denied the Veteran's claim on March 29, 2004 
and the Veteran filed a notice of disagreement.  The RO 
issued a statement of the case on January 31, 2005.  However, 
the Veteran did not submit his substantive appeal within one 
year of the March 2004 rating decision or within the 60 day 
time period allotted by the statement of the case.  
Therefore, the March 2004 rating decision became final.  See 
38 U.S.C.A. § 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

In the May 2006 rating decision on appeal, the RO declined to 
reopen the Veteran's claim for service connection for 
cervical spine radiculopathy.  Regardless of the RO's 
decision, the Board has jurisdictional responsibility to 
determine whether it is proper to reopen the claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim.  Only if the Board 
determines that new and material evidence sufficient to 
reopen the claims has been received, will the Board proceed 
to address the merits.  Otherwise, the analysis ends with a 
decision to not reopen the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for cervical spine radiculopathy was 
denied in March 2004 because the evidence failed to show that 
the condition began in service or that it developed as the 
result of an injury that occurred during active service.  
Thus, to reopen the claim, evidence added to the record since 
the March 2004 rating decision must tend to prove that the 
Veteran's cervical spine radiculopathy was caused by an event 
during service or had onset during service.

Relevant medical evidence of record at the time of the March 
2004 rating decision consisted of VA outpatient treatment 
records; private treatment records from Dr. Z.K., MD, dated 
July to August 2003; private treatment records from Dr. M. 
B., MD, dated August 2003; a VA examination dated October 
2003; and a VA examination review dated February 2004. 

Since the March 2004 rating decision, the Veteran has 
submitted VA outpatient treatment records dated December 2004 
to October 2005 and December 2005 to March 2006; buddy 
statements; private treatment records from Dr. J.G.S., MD, 
dated October 2005; and private treatment records from the El 
Paso Orthopaedic Surgery Group and Center for Sports Medicine 
(Surgery Group), dated February 2009 and April 2009.  

The Veteran submitted a buddy statement from his spouse which 
indicates that the Veteran complained to her during service 
of receiving various injurious impacts to his neck.  She said 
he told her about being hit in the neck during a racquetball 
session and that he complained of soreness in his neck while 
executing his responsibilities as a physical training 
instructor.  Another buddy statement from A.C., Sr. the 
Veteran's father in law, states that he remembers the Veteran 
complaining of neck pain while in service and telling him 
that the pain was caused by injuries at work.  He also told 
A.C. that he was struck in the back of the head with a 
racquetball racket.  A.C. stated that Veteran has complained 
of neck pain over the years.  Finally, a buddy statement from 
D.L.C. indicates that he has known the Veteran since 1966.  
He said that the Veteran complained to him about his neck 
pain during service and told him that the pain was related to 
his injuries sustained at work during service.  He also 
indicated that he was familiar with the Veteran's complaints 
of neck pain over the years.  

Since the buddy statements corroborate the Veteran's 
complaints of neck pain during and since his active service, 
and since the Veteran's STRs have been lost and the Board has 
a heightened duty, the Board is giving the Veteran the 
benefit of the doubt and reopening the claim for service 
connection.

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.  
§ 3.303 (2009).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the Veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).

A.  Cervical Spine Radiculopathy

The Veteran claims that he injured his cervical spine and 
suffers cervical spine radiculopathy as a result of his 
duties during active service.  The Veteran states that he was 
a trainer and involved in maneuvers that resulted in him and 
trainees hitting the floor mat.  He stated that he sought 
medical treatment in service for soreness of the back and 
spine.  As noted above, the Veteran's STRs have been lost.  

The Veteran had a VA examination in October 2003; however, 
the VA examiner did not provide an opinion regarding the 
etiology of the Veteran's cervical spine disability.  The 
examiner stated that the Veteran has markedly diminished 
cervical range of motion with radiculopathy and that he 
suspected cervical spine pathology.

Another VA examination was held in February 2004.  The 
examiner reviewed the Veteran's medical records and obtained 
a history from the Veteran.  The examiner stated that the 
claims file did not contain evidence of a cervical spine 
injury in service and that the Veteran was first treated for 
a cervical spine disorder in 2003, 35 years after his 
separation from service.  After conducting a physical 
examination, the examiner stated that the Veteran's 
radiculopathy is probably from a nerve root encroachment not 
a ruptured disc.  He further opined that there is no evidence 
of a connection to military service, weighing against a claim 
for service connection.

VA outpatient treatment records were reviewed; however, the 
records fail to indicate any relationship between the 
Veteran's cervical spine radiculopathy and his active service 
or any other service connected disability, weighing against 
his claim for service connection.

Private treatment records from Dr. Z.K., dated July 2003, 
state that the Veteran injured his back during service but 
that it was not mentioned if the Veteran's neck hurt or was 
injured at that time.  Dr. Z.K. stated that the Veteran's 
neck could have been injured at the same time.

Private treatment records from Dr. J.G.S., MD, dated October 
2005, and private treatment records from the Surgery Group, 
dated February 2009 and April 2009, fail to indicate any 
nexus between the Veteran's cervical spine radiculopathy and 
his active service or a service connected disability, 
weighing against a finding of service connection.  

The Veteran submitted a buddy statement from R.F., a former 
member of the 3640 Supply Squadron, Laredo AFB, TX.  He 
stated that he and the Veteran car pooled to the airforce 
base and that on three or four occasions he had to help the 
Veteran into the car because of back pain.  He said the 
Veteran injured his back while conducting self defense and 
survival tactics training, and that as a supply officer, he 
visited the Veteran's job site to check on requests for 
cushioned mats.  He stated that the Veteran's location did 
not have cushioning during the physical training sessions.  
Though able to corroborate an injury to the Veteran's back, 
R.F.'s statement does not indicate that the Veteran suffered 
an injury to the neck, or cervical spine, or indicate any 
knowledge of the Veteran's radiating pain stemming from such 
an injury.

Another buddy statement from the Veteran's spouse indicates 
that the Veteran complained of receiving various injurious 
impacts to his neck.  She said he told her about being hit in 
the neck during a racquetball session and that he complained 
of soreness in his neck while executing his responsibilities 
as a physical training instructor.  A buddy statement from 
A.C., Sr. the Veteran's father in law, states that he 
remembers the Veteran complaining of neck pain and telling 
him that the pain was caused by injuries at work.  He told 
A.C. that he was struck in the back of the head with a 
racquetball racket.  A.C. stated that Veteran has complained 
of neck pain over the years.  Finally, a buddy statement from 
D.L.C. indicates that he has known the Veteran since 1966.  
He said that the Veteran complained to him about his neck 
pain during service and told him that the pain was related to 
his injuries sustained at work during service.  He also 
indicated that he was familiar with the Veteran's complaints 
of neck pain over the years.  

Unfortunately, none of these statements are adequate to find 
a nexus between the Veteran's service and cervical spine 
radiculopathy.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Accordingly, the Veteran, his family members, and his friends 
are not qualified to offer competent medical opinions 
regarding the etiology of the Veteran's cervical spine 
radiculopathy from 40 years ago.  Though the family members 
are competent to state their observation of the Veteran's 
symptoms, they were not witness to any of the alleged 
injuries sustained by the Veteran during service.

The Board has also considered the Veteran's testimony 
provided in May 2009.  The Veteran testified that he 
instructed pilots on water survival and martial arts prior to 
going to Vietnam.  He stated that he was constantly hitting 
the mat in martial arts and that he always had some soreness 
and injury.  He further stated that he sought treatment in 
1966 for the pain. 

The Veteran testified that in the seventies and eighties he 
had limitation of motion to his left side and mild numbness 
of the right thumb and index finger.  He chose to continue 
self-medicating until his neck problem worsened in 2003.  The 
Veteran testified that he has been treated by a private 
physician and that the VA has not obtained the records.  The 
Board allowed the Veteran 60 days to provide additional 
evidence for review, which was supplied in June 2009.  A 
waiver of RO review was received in August 2009.

The Board has also considered past VA examinations for the 
service connected lumbar spine disability and other medical 
records contained in the claims file.  None of the 
examinations or records indicate a problem with the cervical 
spine or a relation between a cervical spine condition and 
service or a service connected disability.  At most, the 
medical record from Dr. Z.K., stating that the Veteran's neck 
"could" have been injured at the same time as the lumbar 
spine, is speculative in nature.  In this regard, it is 
important to note that the Board does not dispute the fact 
that the Veteran's neck disability "could" have been 
injured with his back, the critical question is if it 
happened.  A finding of service connection may not be based 
on a resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2009).  The records clearly indicate a neck 
disability that began many years after service.  In this 
regard, service and post-service treatment records provide 
highly probative evidence against this claim, outweighing the 
statements of the Veteran or the statements the Veteran has 
submitted. 

In sum, the Board finds that the preponderance of the 
evidence weighs against a finding of service connection for 
cervical spine radiculopathy and this claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

B.  Tailbone Disability

The Veteran seeks service connection for a tailbone 
disability as secondary to his service connected lumbar spine 
disability.

A VA outpatient treatment record dated September 29, 2005 
indicates that three days prior to his appointment, the 
Veteran sat down the wrong way and that his coccyx has been 
hurting since that time.  A VA outpatient treatment record 
dated September 30, 2005 indicates that the Veteran started 
feeling pain in the coccyx/tailbone region about 90 days 
prior to his medical appointment.  

The Veteran had a VA examination in November 2005.  The 
examiner reviewed the claims file and performed a physical 
examination.  The Veteran reported that he started having 
pain in the coccyx 3 months prior to the examination.  The 
cause of the pain is unknown and the Veteran denied any 
injury.

The examiner stated that there is nothing in the Veteran's 
records or his clinical course to suggest that his coccyx 
pain is a complication of, is caused by or is aggravated by 
the lumbosacral arthritis.  The impression was spontaneous 
idiopathic coccydynia cause undetermined, considered not 
likely at all to be secondary to the lumbosacral arthritis or 
aggravated by the lumbar condition.

The Board also considered the Veteran's testimony.  He stated 
that the problems with his tailbone started in service and 
are from being slammed into a floor mat while training.  He 
said that the pain was at its worst in 2004 when he sought 
treatment at a VA facility.  The Veteran stated his belief 
that his tailbone disability is related to his service 
connected lumbar injury because both were caused by the 
impact on mats while training.  He said the lumbar spine was 
really unbearable at the time, which is why he claimed 
service connection for the lumbar spine and not the tailbone.  
The Board briefly notes that past VA examinations attribute 
the Veteran's service connected lumbar spine disability to an 
incident in service during which the Veteran strained his 
muscles while lifting heavy boxes, not to training injuries.

The Board has considered all of the evidence and finds that 
the weight of the evidence is against a finding of service 
connection on a direct or secondary basis for a tailbone 
injury.  The Veteran has alleged that the injury is a result 
of his training duties in service.  He has also alleged that 
his injury is related to his service connected lumbar spine 
disability.  However, the Veteran's claims file does not 
contain any complaints of a tailbone injury until September 
2005, approximately 35 years after separation from service.  
The VA examiner was unable to determine the etiology of the 
injury, but indicated that it was not a result of or 
secondary to the service connected lumbar disability.  VA 
outpatient treatment records indicate that the Veteran 
injured himself when he sat down.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R.      
§ 3.159.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The Veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in October 2005 and November 2005 that 
informed him of what evidence was required to reopen his 
prior claim, what evidence was required to substantiate his 
previously denied claim and his new service connection claim, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  These notice letters were provided to the Veteran 
prior to the initial unfavorable rating decision.  Regarding 
the claim to reopen, as the Board has reopened the service 
connection claim for cervical spine radiculopathy, Kent is 
not applicable.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and buddy statements and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.

The Veteran was afforded a VA medical examination for his 
tailbone disability in November 2005.  The Veteran was 
afforded a VA examination in February 2004 and October 2003.  
The Veteran was not afforded a new VA examination for his 
cervical spine radiculopathy upon reopening the claim 
because, though his buddy statements are new and material 
evidence in that they corroborate the Veteran's contention 
that he suffered pain in his cervical spine region during his 
active duty and since active duty, the statements are not 
competent medical evidence.  The lay speakers did not witness 
an injury to the Veteran nor are they competent to render a 
medical opinion regarding the etiology of the Veteran's neck 
pain.  Finally, the fact remains that the Veteran was not 
treated for cervical spine radiculopathy until more than 35 
years after service, and a VA examiner, with knowledge of the 
Veteran's duties during active service and informed of his 
assertions of injury as a result of his duties, opined that 
the cervical spine radiculopathy is not a service related 
injury.  Competent medical evidence received since the 
February 2004 VA examination fails to indicate a nexus 
between the disability and the Veteran's active service or a 
service connected disability.  Therefore, a new VA 
examination was not required.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).





ORDER

New and material evidence has been received since the prior 
rating decision that denied entitlement to service connection 
for cervical spine radiculopathy and that claim is reopened.

Service connection for cervical spine radiculopathy on a 
direct or secondary basis is denied.

Service connection for a tailbone disability on a direct or 
secondary basis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


